DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 21-43 pending. Claims 41-43 are new. Claims 1-20 are canceled. Claims 21, 30, 32, and 36-38 have been amended.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-31, 37-41, and 43 are rejected to because of the following:  
Claims 21 and 37 are apparatus claims. The limitations after the wherein clause are method steps, “wherein air from the refrigerator compartment is used to defrost the refrigerator evaporator,” (see MPEP 2173.05 (p)). 
The claims need to positively recite structure and not method steps of using the apparatus. As written the claims are unclear as the metes and bounds of the claim are 
(please note the limitations after a wherein clause does not render any of the subsequent structure positively recited. The wherein clause limitations of claims 21, 32, and 37 after the respective wherein clauses are only optional and do not positively recite any structure, see MPEP 2111.04 and 2143.03. Therefore, the claim scope is not limited by the claim language that suggests or makes optional or does not limit the claim to a particular structure; the art previously relied upon anticipates the claims and the following limitations. For examination purposes, the limitations are considered to have patentable weight).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 30-33, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaisman et al. (US 2010/0218513 A1), hereafter referred to as “Vaisman.”
Regarding Claim 21: Vaisman teaches a cooling system (see Figures 1-11) comprising: a heat exchanger (16) through which a refrigerant flows, the heat exchanger having a fluid passing therethrough such that heat is rejected to the fluid; an evaporator (21); a refrigerant piping split point (the branching into either 19 or 24; or into 23 or 26) that receives the refrigerant at a given pressure from the heat exchanger (16) and splits the refrigerant flow into a first circuit (line with 23) and a second circuit (line with 26), flows in parallel through the first and second circuits, and rejoins after passing through the first and second circuits (rejoining in 18, this limitation does not require the refrigerant to flow to simultaneously), the first circuit having an expansion valve (19 or 23) that receives the refrigerant at the given pressure, and the second circuit having a first turbine (31) coupled to a first compressor (13), wherein the first turbine (31) receives the refrigerant at the given pressure; and a set of valves (24 and 26) arranged to direct the refrigerant through the first circuit, the second circuit, or both the first and second circuits based on ambient conditions of the cooling system (operating state of the valves 24 and 26, either open or closed, heating or cooling modes). 
Regarding Claim 30: Vaisman further teaches wherein the refrigerant is in one of a trans-critical state and a super-critical state (paragraph [0009], lines 1-3). 
Regarding Claim 31: Vaisman further teaches wherein the heat exchanger (16) has refrigerant inlet conditions dependent on the ambient conditions (depending on mode of operation via switching valve 14). 
Regarding Claim 32: Vaisman teaches a method of operating a cooling system (see Figures 1-11), the method comprising: operating a set of valves (24 and 26) that cause a refrigerant to: pass the refrigerant through a heat exchanger (16); and direct the refrigerant to a refrigerant piping split point (above or below 18) at a given pressure through a first cooling circuit (line with 23), a second cooling circuit (line with 26), or both depending on ambient conditions (operating state of the valves 24 and 26, either open or closed); 
wherein the refrigerant flows in parallel through the first and second cooling circuits, and rejoins after passing through the first and second cooling circuits (rejoining in 18, this limitation does not require the refrigerant to flow to simultaneously); 
wherein the first cooling circuit includes an expansion valve (23) that receives the refrigerant at the given pressure, and the second cooling circuit includes a turbine (31) that receives the refrigerant at the given pressure, wherein the heat exchanger (16) is configured having a refrigerant inlet flow that is dependent on the ambient conditions (operating state of the valves 24 and 26, either open or closed, heating or cooling modes). 
Regarding Claim 33: Vaisman further teaches further comprising: compressing the refrigerant in a first compressor (13) to a first pressure; evaporating the refrigerant in an evaporator (21); and cooling the refrigerant in a first fluid cooler (52). 
Regarding Claim 41: Vaisman further teaches wherein, after rejoining from the first and second circuits, the refrigerant from both the first and second circuits passes to the evaporator (the system is a closed system so all refrigerant passes to the evaporator, see Figures 1, 4, and 9). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 29-33, and 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vaisman et al. (US 2012/0036854 A1), hereafter referred to as “Vaisman ‘854.” 
Regarding Claim 21: Vaisman ‘854 teaches a cooling system (Figures 1-15) comprising: a heat exchanger (24) through which a refrigerant flows, the heat exchanger (24) having a fluid passing therethrough such that heat is rejected to the fluid (see Figure 1); an evaporator (28); a refrigerant piping split point (at 59 or in any branch point, before lines into 64 or 62) that receives the refrigerant at a given pressure from the heat exchanger (24) and splits the refrigerant flow into a first circuit (line with 62) and a second circuit (line with 64, see Figure 12), flows in parallel through the first and second circuits (see Figures 7, 10-12, 14) and rejoins after passing through the first and 
Regarding Claim 29: Vaisman ‘854 further teaches wherein the refrigerant is CO.sub.2 (paragraph [0031], lines 1-11).  
Regarding Claim 30: Vaisman ‘854 further teaches wherein the refrigerant is in one of a trans-critical state and a super-critical state (title). 
Regarding Claim 31: Vaisman ‘854 further teaches wherein the heat exchanger (24) has refrigerant inlet conditions dependent on the ambient conditions (paragraph [0029], lines 1-4). 
Regarding Claim 32: Vaisman ‘854 teaches a method of operating a cooling system (see Figures 1-15), the method comprising: operating a set of valves (63, 64) that cause a refrigerant to: pass the refrigerant through a heat exchanger (24); and direct the refrigerant to a refrigerant piping split point (at 59) at a given pressure through a first cooling circuit (via 64), a second cooling circuit (via 63), or both depending on ambient conditions (operating state of valves); wherein the refrigerant flows in parallel through the first and second cooling circuits (see Figures 7, 10-12, 14), and rejoins after passing through the first and second cooling circuits (rejoining in 59, this limitation does 
Regarding Claim 33: Vaisman ‘854 further teaches further comprising: compressing the refrigerant in a first compressor (23) to a first pressure; evaporating the refrigerant in an evaporator (28); and cooling the refrigerant in a first fluid cooler (26). 
Regarding Claim 42: Vaisman ‘854 further teaches wherein, after rejoining from the first and second circuits, the refrigerant from both the first and second circuits passes to the evaporator (the system is a closed system so all refrigerant passes to the evaporator, see Figures 7, 10-12 and 14). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-23, 29, 36-39, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Vaisman et al. (US 2010/0218513 A1), hereafter referred to as “Vaisman,” in view of Finney et al. (US 2011/0005244 A1), hereafter referred to as “Finney.”
Regarding Claim 22: Vaisman fails to teach wherein the cooling system is for an aircraft, and the ambient conditions are defined by an operating condition of the aircraft. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the cooling system is for an aircraft, and the ambient conditions are defined by an operating condition of the aircraft to the structure of Vaisman as taught by Finney in order to advantageously provide use of a transcritical system in an aircraft to increase cooling and minimize the weight of the system which is ideal in a weight constraint system such as aircraft (see paragraph [0011], lines 6-11). 
Regarding Claim 23: Vaisman further teaches further comprising: the first compressor (13) configured to compress the refrigerant to a first pressure; and an evaporator (21) configured to evaporate the refrigerant; wherein the first turbine (31) is rotationally coupled to the first compressor (13) through a shaft (see Figure 10). 
Regarding Claim 29: Vaisman fails to teach wherein the refrigerant is CO.sub.2. Finney teaches wherein a refrigerant is CO.sub.2 (paragraph [0002], lines 9-13
and paragraph [0036], lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the refrigerant is CO.sub.2. to the structure of Vaisman as taught by Finney in order to advantageously provide use of a transcritical system in an aircraft to increase cooling and minimize the weight of the system which is ideal in a weight constraint system such as aircraft (see paragraph 
Regarding Claim 36: Vaisman fails to teach wherein the refrigerant comprises CO.sub.2 in one of a sub-critical, a super-critical, and trans-critical state. 
Finney teaches a refrigerant comprises CO.sub.2 in one of 
a super-critical and trans-critical state (paragraph [0002], lines 9-13
and paragraph [0036], lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the refrigerant comprises CO.sub.2 in one of a super-critical and trans-critical state to the structure of Vaisman as taught by Finney in order to advantageously provide use of a transcritical system in an aircraft to increase cooling and minimize the weight of the system which is ideal in a weight constraint system such as aircraft (see paragraph [0011], lines 6-11) and carbon dioxide is a preferable refrigerant as it has lower global warming potential (paragraph [0002], lines 9-13). 
Regarding Claim 37: Vaisman teaches an evaporator (21) configured to evaporate the refrigerant; a heat exchanger (16) through which a refrigerant flows, in which heat is rejected to a fluid (paragraph [0023], lines 1-3), the heat exchanger (16) having the fluid passing therethrough such that heat is rejected to the fluid (see Figure 10); and a set of valves (24 and 26) arranged to: direct the refrigerant through a first circuit (line with 23) having an expansion valve (23) which receives the refrigerant at a given pressure that corresponds with an outlet of the heat exchanger (see Figures 1-10); direct the refrigerant through a second circuit (bypass in to 26) having a turbine (31) 
Vaisman fails to teach an aircraft comprising: a turbine engine; and a cooling system for the aircraft and the operation is based on ambient conditions of the aircraft. 
Finney teaches an aircraft (title) comprising: a turbine engine (paragraph [0012], lines 4-5); and a cooling system (10) for the aircraft and the operation is based on ambient conditions of the aircraft (paragraph [0012], lines 1-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an aircraft comprising: a turbine engine; and a cooling system for the aircraft and the operation is based on ambient conditions of the aircraft to the structure of Vaisman as taught by Finney in order to advantageously provide use of a transcritical system in an aircraft to increase cooling and minimize the weight of the system which is ideal in a weight constraint system such as aircraft (see paragraph [0011], lines 6-11) and carbon dioxide is a preferable refrigerant as it has lower global warming potential (paragraph [0002], lines 9-13). 
Regarding Claim 38: Vaisman further teaches the cooling system (Figures 1-11) further comprising: a first compressor (13) configured to compress the refrigerant to a first pressure; and a first gas cooler (52) configured to cool the refrigerant. 
Regarding Claim 39: Vaisman further teaches wherein: the turbine (31) is rotationally coupled to the first compressor (13) through a shaft (see Figure 10). 
Regarding Claim 43: Vaisman further teaches wherein, after rejoining from the first and second circuits, the refrigerant from both the first and second circuits passes to the evaporator (the system is a closed system so all refrigerant passes to the evaporator, see Figures 1, 4, and 9). 
Claims 24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Vaisman et al. (US 2010/0218513 A1), hereafter referred to as “Vaisman,” in view of Finney et al. (US 2011/0005244 A1), hereafter referred to as “Finney,” as applied to claim 23 above, and further in view of Vaisman et al. (US 2012/0036854 A1), hereafter referred to as “Vaisman ‘854.”
Regarding Claim 24: Vaisman modified supra fails to teach further comprising: a second compressor configured to, prior to entering the first compressor, compress the refrigerant to a second pressure that is less than the first pressure; and a second heat exchanger configured to cool the refrigerant prior to entering the first compressor but after exiting the second compressor. 
Vaisman ‘854 teaches a second compressor (1st stage of 76) configured to, prior to entering a first compressor (2nd stage of 76), compress the refrigerant to a second pressure that is less than the first pressure; and a second heat exchanger (77) configured to cool the refrigerant prior to entering the first compressor but after exiting the second compressor (see Figure 11, paragraph [0057], lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second compressor configured to, prior to entering the first compressor, compress the refrigerant to a second pressure that is less than the first pressure; and a second heat exchanger configured to cool the 
Regarding Claim 26: Vaisman modified supra fails to teach further comprising a refrigerant flow circuit that includes: a heater configured to heat the refrigerant; and a second turbine configured to extract energy from the heated refrigerant that exits from the heater, wherein the second turbine is rotationally coupled to the second compressor.
Vaisman ‘854 teaches further comprising a refrigerant flow circuit (12) that includes: a heater (51) configured to heat the refrigerant; and a second turbine (two stage expander 49) configured to extract energy from the heated refrigerant that exits from the heater (see Figure 4), wherein the second turbine is rotationally coupled to a second compressor (23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a refrigerant flow circuit that includes: a heater configured to heat the refrigerant; and a second turbine configured to extract energy from the heated refrigerant that exits from the heater, wherein the second turbine is rotationally coupled to the second compressor to the structure of Vaisman as taught by Vaisman ‘854 in order to advantageously improved expander (turbine) efficiency (see Vaisman ‘854 paragraph [0046], lines 17-21). 
Regarding Claim 27: Vaisman modified supra further teaches wherein the heater (51 of Vaisman ‘854) extracts the heat as waste heat from at least one component of the aircraft (paragraph [0012], lines 1-11 of Finney). 
Regarding Claim 28: Vaisman modified supra wherein the at least one component of the aircraft (paragraph [0012], lines 4-5 of Finney) is a part of a gas turbine machine that is a primary mover for the aircraft, the part comprising one of a primary mover compressor, a combustor, and a primary mover turbine. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Vaisman et al. (US 2010/0218513 A1), hereafter referred to as “Vaisman,” in view of Finney et al. (US 2011/0005244 A1), hereafter referred to as “Finney,” and Vaisman et al. (US 2012/0036854 A1), hereafter referred to as “Vaisman ‘854,” as applied to claim 24 above, and further in view of Oh et al. (US 2010/0313582 A1), hereafter referred to as “Oh.”
Regarding Claim 25: Vaisman modified supra fails to further comprising at least one of: 
a recuperative heat exchanger positioned to: 
pass the refrigerant therethrough in a first direction and prior to entering one of the first and second compressors; and pass the refrigerant therethrough in a second direction that is opposite the first direction and after passing through a first gas cooler; 
and an ejector positioned to:
receive the refrigerant from the recuperative heat exchanger as a first flow stream after having passed therethrough in the second direction; receive the refrigerant from the evaporator as a second flow stream; 

Oh teaches a recuperative heat exchanger (224) positioned to: 
pass a refrigerant therethrough in a first direction and prior to entering one of first and second compressors (216 and 218); and pass the refrigerant therethrough in a second direction that is opposite the first direction and after passing through a first gas cooler (222). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a recuperative heat exchanger positioned to: pass the refrigerant therethrough in a first direction and prior to entering one of the first and second compressors; and pass the refrigerant therethrough in a second direction that is opposite the first direction and after passing through a first gas cooler to the structure of Vaisman modified supra as taught by Oh in order to advantageously provide a to use the sub-cooled fluid as a driving force to boost vapor pressure (see Oh, paragraph [6-9], lines 1-9). 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Vaisman et al. (US 2012/0036854 A1), hereafter referred to as “Vaisman ‘854.”
Regarding Claim 34: Vaisman ‘854 in the previous embodiment fails to teach further comprising: compressing the refrigerant in a second compressor to a second pressure that is less than the first pressure, prior to the refrigerant entering the first compressor; and cooling the refrigerant in a second fluid cooler, prior to the refrigerant entering the first compressor but after exiting the second compressor. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided compressing the refrigerant in a second compressor to a second pressure that is less than the first pressure, prior to the refrigerant entering the first compressor; and cooling the refrigerant in a second fluid cooler, prior to the refrigerant entering the first compressor but after exiting the second compressor to the structure of Vaisman ‘854 as taught by Vaisman ‘854 in order to advantageously improved expander (turbine) efficiency (see Vaisman ‘854 paragraph [0046], lines 17-21). 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Vaisman et al. (US 2012/0036854 A1), hereafter referred to as “Vaisman ‘854,” as applied to claim 34 above, and further in view of Oh et al. (US 2010/0313582 A1), hereafter referred to as “Oh.”
Regarding Claim 35: Vaisman ‘854 in the previous embodiment fails to teach further comprising: passing the refrigerant through a recuperative heat exchanger in a first direction and prior to entering one of the first and second compressors; and passing the refrigerant through the recuperative heat exchanger and in a second direction that is opposite the first direction and after cooling the refrigerant in the first fluid cooler; receiving the refrigerant from the recuperative heat exchanger as a first flow stream 
Oh teaches passing a refrigerant through a recuperative heat exchanger (224) in a first direction and prior to entering one of a first and second compressors (216 and 218); and passing the refrigerant through the recuperative heat exchanger (224) and in a second direction that is opposite the first direction and after cooling the refrigerant in a first fluid cooler (222); receiving the refrigerant from the recuperative heat exchanger (224) as a first flow stream after having passed through the first fluid cooler (222); receiving the refrigerant from the evaporator as a second flow stream; combining the first and second flow streams in an ejector (230); and passing a portion of the combined flow streams to the recuperative heat exchanger (224) in the first direction and as a gas from a liquid separator (232). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided passing the refrigerant through a recuperative heat exchanger in a first direction and prior to entering one of the first and second compressors; and passing the refrigerant through the recuperative heat exchanger and in a second direction that is opposite the first direction and after cooling the refrigerant in the first fluid cooler; receiving the refrigerant from the recuperative heat exchanger as a first flow stream after having passed through the first fluid cooler; receiving the refrigerant from the evaporator as a second flow stream; combining the first and second flow streams in an ejector; and passing a portion of the combined flow . 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Claims 22-23, 29, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Vaisman et al. (US 2010/0218513 A1), hereafter referred to as “Vaisman,” in view of Finney et al. (US 2011/0005244 A1), hereafter referred to as “Finney,” as applied to claim 39 above, and further in view of Oh et al. (US 2010/0313582 A1), hereafter referred to as “Oh,” and Vaisman et al. (US 2012/0036854 A1), hereafter referred to as “Vaisman ‘854.”
Regarding Claim 40: Vaisman modified supra further comprising: a second compressor configured to, prior to entering the first compressor, compress the refrigerant to a second pressure that is less than the first pressure; a second gas cooler configured to, prior to entering the first compressor but after exiting the second compressor, cool the refrigerant; an electric motor that is rotationally coupled to one of the first and second compressors; 
a recuperative heat exchanger positioned to: pass the refrigerant therethrough in a first direction and prior to entering one of the first and second compressors; and pass the refrigerant therethrough in a second direction that is opposite the first direction and after passing through the first gas cooler; and an ejector positioned to: receive the refrigerant from the recuperative heat exchanger as a first flow stream after having passed therethrough in the second direction; receive the refrigerant from the evaporator 
Vaisman ‘854 teaches a second compressor (1st stage of 76) configured to, prior to entering a first compressor (2nd stage of 76), compress the refrigerant to a second pressure that is less than the first pressure; and a second heat exchanger (77) configured to cool the refrigerant prior to entering the first compressor but after exiting the second compressor (see Figure 11, paragraph [0057], lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided compressing the refrigerant in a second compressor to a second pressure that is less than the first pressure, prior to the refrigerant entering the first compressor; and cooling the refrigerant in a second fluid cooler, prior to the refrigerant entering the first compressor but after exiting the second compressor to the structure of Vaisman modified supra as taught by Vaisman ‘854 in order to advantageously improved expander (turbine) efficiency (see Vaisman ‘854 paragraph [0046], lines 17-21). 
Oh teaches passing a refrigerant through a recuperative heat exchanger (224) in a first direction and prior to entering one of a first and second compressors (216 and 218); and passing the refrigerant through the recuperative heat exchanger (224) and in a second direction that is opposite the first direction and after cooling the refrigerant in a first fluid cooler (222); receiving the refrigerant from the recuperative heat exchanger (224) as a first flow stream after having passed through the first fluid cooler (222); receiving the refrigerant from the evaporator as a second flow stream; combining the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided passing the refrigerant through a recuperative heat exchanger in a first direction and prior to entering one of the first and second compressors; and passing the refrigerant through the recuperative heat exchanger and in a second direction that is opposite the first direction and after cooling the refrigerant in the first fluid cooler; receiving the refrigerant from the recuperative heat exchanger as a first flow stream after having passed through the first fluid cooler; receiving the refrigerant from the evaporator as a second flow stream; combining the first and second flow streams in an ejector; and passing a portion of the combined flow streams to the recuperative heat exchanger in the first direction and as a gas from a liquid separator to the structure of Vaisman modified supra as taught by Oh in order to advantageously provide a to use the sub-cooled fluid as a driving force to boost vapor pressure (see Oh, paragraph [6-9], lines 1-9). 
Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. 
The newly added wherein clauses do not positively recite any new structure and fails to distinguish over the prior art. However, as noted above, the limitations were for examination purposes considered. 

Applicant’s arguments with respect to claim(s) 21-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lui et al. (US 2006/0162371 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


/ERIC S RUPPERT/Primary Examiner, Art Unit 3763